1
2                                                                                        JS-6
3
4
5
6
7
8
                                 UNITED STATES DISTRICT COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
     NEIL W. PRESCOTT,                                   CASE NO.: 5-19-cv-02249-AB-SHK
12
                    Plaintiff,                           District Judge: Hon. Andre Birotte, Jr.
13                                                       Magistrate Judge: Hon. Shashi H.
            vs.                                          Kewalramani
14
     MAYO CLINIC OF ARIZONA,                             ORDER OF DISMISSAL
15
                    Defendant.
16
17
18
19
            In accordance with the parties’ stipulation and Plaintiff’s “Motion for Case Cessation”
20
     (Dkt. No. 10), and good cause appearing, the Court ORDERS that this matter is DISMISSED in
21
     its entirety, with prejudice, with each party to bear their own fees and costs.
22
            DATED January 22, 2020.
23
24                                  __________________________________________
25                                  The Honorable André Birotte Jr.

26
27
28

                                                                          CASE NO.: 5-19-cv-02249-AB-SHK
